department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number contact number employer_identification_number form required to be filed tax years release number release date date date uil code dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this file the returns in accordance with their letter unless you request an extension of time to file instructions and do not send them to this office penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you agree with our deletions you do not need to take any further instructions in notice action if you disagree with our proposed deletions follow the failure_to_file the returns timely may result in a in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements you if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is f you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date dec uil legend b applicant c state d similar-type organization e president f vice-president g address h similar-type organization i similar-type organization contact person identification_number contact number fax number employer_identification_number p state_agency q local court r state employee s state employee t date w dollar amount x dollar amount y dollar amount z dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue considering the facts as described herein does an organization primarily involved in the sale of annuity_plans qualify for exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code of facts b was formed as a nonprofit corporation in the state of c on for recognition of exemption under sec_501 of the internal_revenue_code form the narrative description of activities provided in the was filed in application form_1023 explained that b the application e plans to coordinate and conduct through its staff evangelistic campaigns in a number of countries wherein the people are receptive to the gospel of jesus christ in addition the organization may co-sponsor evangelistic campaigns with other organizations that have a track record of proven evangelistic results such as d a religious_organization b may also underwrite the costs of operating orphanages that teach children the gospel the organization may also distribute bibles build churches and install fresh water wells particularly in third world communities where such opportunities are unavailable f e and f are husband and wife that reside at the same ‘the third article of b’s articles of incorporation describes its purposes as follows the corporation shall exist to promote the sponsorship and support of a world-wide missionary effort including without limitation the development and support of youth groups and camps crusades orphanages nursing homes humanitarian services radio and television ministry prison ministry bible translation and distribution programs alternate food supply research_and_development health care programs religious educational training and the management and administration of donor accounts to fund any or all of the foregoing purposes article v of b's bylaws state that the business and affairs of the corporation shall be managed by its board_of directors the initial board_of directors as shown on page two of the application form_1023 are e and f address as shown on page one of the form_4023 at g address the application explains that e president of b will be initiating and supervising the activities of the organization from his home_office the application further explains that e president and director completed several courses at h courses all across the united_states at the time the application was filed e was the executive vice president of development for a nonprofit organization secretary will be serving principally in an administrative role for the organization in the narrative attachment to part viii item 4e of the form_1023 it states that e is familiar with the nature and limitations of donor advised accounts while b has no plans to activate a donor advised account campaign it remains open to the desires of donors who may wish to use such a device in connection with the promotion of the mission of b donors would likely be permitted to provide advice regarding distributions affecting the citizens of a particular country and fresh water wells for with a particular benefit such as bibles for e went to work for a nonprofit organization teaching charitable planned giving f will be performing administrative functions f vice president and in or for a particular organization that may be co- or churches in sponsoring projects with b such as d b also maintained a website to promote their programs the website explained that b assists financial professionals estate_planning attorneys and cpas with tax saving solutions in addition the website states that b has enjoyed the privilege of providing plans which are quite simple to families all across the united_states as they create their financial legacy the various strategies of b continue to help clients nationwide in their estate_planning we offer the client the ability to exchange a variety of assets including annuities real_estate securities bonds and cash for a b tax deductible installment_plan with a guaranteed payout for a guaranteed period of time b’s primary focus is the asset exchange programs rather than the charitable programs described in its articles and application b’s website promotes the three programs these asset exchange programs allow individuals to exchange real_estate securities and annuities for the b tax deductible installment_plan product the website also affirmed that when a person exchanges an asset for a b tax deductible installment_plan they receive the following a generous income_tax deduction a tax-favored income elimination of a portion of any capital_gains a guaranteed income that grows every year and an estate_tax reduction the website also explains that b supports multiple charitable organizations throughout the word c state law requires all new charitable organizations to file quarterly financial reports with the secretary of state during its first fiscal_year of operation since b was formed in the service requested copies of the four quarterly financial reports filed with the secretary ot state during the organizations first year of operation these reports show the total amount of revenues eamed and expenses_incurred each quarter of the total amount of revenues that b received were in the four quarterly reports for was w dollars classified as contributions the total amount of contributions reported in the itemized list of contributions that was attached to each report shows that these revenues were primarily from the sale of annuity_plans the expenses reported on these reports are classified into the following four categories program services of other charitable purposes fundraising administrative and other expenses included utilities expense automobile expenses administrative and the other expenses for and lease rent phone entertainment meals health care office expenses furniture and wages the total amount for automobile lease expenses in automobiles for e and f who were the only authorized users had sold their separate personal_use automobiles however the cars were used almost exclusively for business purposes’ business purposes included transportation to the business office seminars presentations and meetings with financial planners utility expenses in the first six months were for the original office in e's and f’s home b's officers stated that in june of b’s total expenses from a business office was established in addition to the home_office the officers stated that e and f was xx dollars b leased two were reported to be y dollars operations in the total amount of funds for charitable programs and services were reported to be z dollars however additional information submitted by b clarified that certain amounts were incorrectly reported as contributions to charities when they should have been operating_expenses therefore the total amount of funds for charitable purposes is less than the z dollars reported the z dollars amounts reported for charitable programs in the four quarterly financial reports for is less than one half of one percent of the total revenues or contributions to the tax_year b reported in addition the funds for charitable programs are approximately three percent of the total expenses reported to operate b in _p a state_agency issued a media release stating that the agency’s in may of commissioner filed a petition in q court seeking an order placing b alleges that b is an unauthorized insurance entity marketing a term annuity product to state consumers as well as consumers across the country this media release included a warning to consumers to never purchase insurance products from unlicensed insurance_companies nor should they deal with insurance agents or producers who are not licensed in addition it was reported that other states have all issued cease and desist orders to prohibit b from conducting business in their states in receivership the petition the q court placed b into receivership the consent order reported that r in in june of the capacity as rehabilitator of b has custody of all assets and operations of b and will wind- down the company’s operations and that s has been appointed as special receivership counsel the court determined that authority and control by former management and employees of b has been suspended and are strictly prohibited from communicating with contract holders the commissioner special deputy receiver and special counsel will conduct the wind-down of b's business special receivership counsel s notified the intemal revenue service that on august commissioner r filed a verified petition to convert the b receivership from a rehabilitation proceeding to a liquidation proceeding the receiver has also requested a finding of insolvency of b from the receivership court its generally accepted legal sense and includes the tax law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term ‘charitable’ is used in sec_501 of the code in lessening of the burdens of government an organization described in sec_501 of the code must among other requirements be organized and operated exclusively for certain purposes sec_1_501_c_3_-1 of the income_tax regulations states organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section lf an organization fails to meet either the organizational_test or the operational_test it sec_1_501_c_3_-1 of the regulations states an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities in order to be exempt as an is not exempt which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations state that an organization is not organized and operated exclusively for one or more of the purposes specified unless it serves a public rather than a private interest thus to meet the requirements it is not organized or operated for the benefit of private interests organization to establish that it such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is necessary for an an organization may meet the sec_1_501_c_3_-1 of the regulations states requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose of purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes in rev_rul 1964_1_cb_186 an organization derived its income principally from the rental of space in a large commercial office building the organization's charitable purposes are carried out by making contributions and grants to other charitable organizations in this revenue_ruling the irs concluded that this organization met the primary purpose test of sec_4 c -1 e of the regulations because it carried on a charitable program that was commensurate in scope with its financial resources in revrul_72_369 1972_2_cb_245 an organization was formed to provide managerial and consulting services for sec_501 organizations to improve the administration of their charitable programs the organization enters into agreements with unrelated sec_501 organizations to furnish managerial and consulting services on a cost_basis this revenue_ruling stated that an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit to satisfy the ‘operational test ’ the organization's resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 of the code and the applicable regulations providing managerial and consulting services on a regular basis for a trade_or_business ordinarily carried on for profit the fact that the a fee is services in this case are provided at cost and solely for exernpt organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative_intent element necessary to establish this activity as charitable in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of atrade or business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in 283_fsupp2d_58 d d c the district_court found that that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization's patrons were not limited to tax-exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that the organization's activities competed with a number of commercial as well as non- commercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center the court stated operates in important respects in an exempt fashion there is a distinctive ‘commercial hue’ to the way airlie carries out its business while plaintiffs organizational purpose is exempt and the foundation application of tax law the fact that your activities consist primarily of performing services for individuals who wish to exchange assets for annuity_plans as an estate_planning tool you are performing commercial services for these individuals because less than one half of one percent of the funds received go to charity this does not render your activities as charitable revrul_72_369 supra in addition since your activities primarily constitute the operation of a commercial activity you are organized and operated for the primary purpose of carrying on ah unrelated_trade_or_business as a result under sec_1 c -1 e of the regulations you do not meet the requirements of sec_501 of the code unlike the organization described in revrul_64_182 supra you do not carry on a charitable program that is commensurate in scope with your financial resources the service's position that the sale of annuity_plans has a distinctive commercial hue’ is supported by the fact that several states consider these annuity_contracts as commercial products subject_to their securities and insurance laws by the state_agency reported that you have been ordered to cease and it also went on to say that over consumers were personally solicited in b's b maintained a website soliciting business nationwide these cease and the desist the sale of your annuity_plans in five other states insurance contracts were sold by b only home state desist orders are based on your violation of certain state laws concerning the sale and marketing of annuities we view the sale of these securities constitute common commercial activities rather than activities that further a charitable purpose see b s w inc vv commissioner supra and airlie foundation v internal_revenue_service supra applicant’s position in response to the service's position s notified the irs that commissioner r is unaware of any facts that would rebut or supplement the questions raised commissioner r would like to receive your the service’s formal determination as to whether b would have received designation as a sec_501 tax-exempt_organization conclusion based on the information submitted and the programs promoted on your website it appears that you are primarily involved in the sale of annuity_plans associated with their asset exchange programs the sale of annuity_plans would constitute a trade_or_business and without a charitable program commensurate in scope with the business of selling these plans you do not qualify for exemption under sec_501 we also determined you do not qualify under any other subsection under sec_501 a to protest you you have the right to file a protest if you believe this determination is incorrect must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination f your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attomey certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the intemal revenue service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or-decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance deliver to internal_revenue_service eo determinations quality assurance if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements
